Title: From Thomas Jefferson to Charles Willson Peale, 22 November 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                     
                            Washington Nov. 22. 06.
                        
                        I recieved your letter of July 2. in due time, & soon after that the apparatus for making the inkpots in
                            mr Hawkins’s polygraph moveable, so as to render the dip easy. but in the mean time I had thought of a contrivance which
                            I had executed at Monticello, and which a three months use has proved to be as perfect as it is simple. each inkpot is set
                            in a square saucer of very thin brass, ¼ I. deep, from one corner of which (the left front corner) projects an ear thro
                            which, and the wood a rivet passes thus. [GRAPHIC IN MANUSCRIPT] when turned out it is thus [GRAPHIC IN MANUSCRIPT] a quarter of a turn brings the inkpot
                            out by it’s whole diameter which makes the dip perfectly easy. when done, you push it back again & shut up the machine.
                        I formerly troubled you with the small polygraph you made for me in order to get it’s parallels rectified,
                            because from some cause which I cannot discover the half dozen lines at the top of the copy are an illegible scribble,
                            while in every other part of the page it performs perfectly well. it still has that defect as you will percieve by writing
                            half a dozen lines at the top of the paper in a small light character. it’s size is so exactly what I prefer, that if I
                            could get this defect removed, I should value it more than any one I have ever tried: but I apprehend some defect in the
                            parallels so radical as to admit of no amendment but by a new set, the expence of which I will gladly incur, & therefore
                            send it to you by the stage. I by no means wish to have a sliding plate put into it, on mr Hawkins’s plan; because where
                            the size is such as to permit a command of the whole page, it is much better as this is. I shall also be glad to have
                            silver penarms & pen cases put to it, but with the adjusting screw without which all these instruments are useless to
                            me. I was obliged to have them put to the small polygraph which mr Hawkins sent me, & with which this letter is
                            written. as soon as you shall, at your own convenience have rectified this machine, be so good as to return it by the
                            stage with the cost of alteration & it shall be remitted.
                        I have a shade in profile of a very dear friend decd. (Judge Wythe) whose portrait was never taken. it is
                            a compleat whole length of about 6. or 8 I. length. does your art afford any means of copying it exactly and at the same
                            time giving it such tints, by Indian ink or otherwise as would make it more worthy of preservation. my idea is that
                            perhaps it could be made to wear the appearance of a print, exhibiting like that the muscles, features Etc but
                            perhaps that could not be done by guess so as to preserve the resemblance. Accept my friendly salutations &
                            assurances of great esteem.
                        
                            Th: Jefferson
                     
                        
                    